Citation Nr: 0312972	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active duty from September 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In pertinent 
part, the RO denied service connection for diabetes mellitus.  

The Board notes that, following certification of his appeal 
in July 1999, the veteran submitted a letter to the Board, 
dated in September 2000, in which he reported that he was 
currently incarcerated in prison, and would be unable to 
attend a scheduled November 2000 Board hearing.  The veteran 
requested that his hearing be rescheduled for a date after 
March 2002.  In addition, the veteran noted that his 
representative, a private attorney, had just had open-heart 
surgery and was no longer practicing law.  In a letter from a 
Member of the Board to the veteran, dated in October 2000, 
the veteran was advised that Board hearings cannot be 
postponed more than 30 days.  See 38 C.F.R. § 20.702(c)(2) 
(2002).  He was informed that he could submit written 
argument in lieu of a hearing.

With respect to representation, the veteran was advised, in a 
letter from the Board dated in January 2001, that his 
September 2000 letter had been construed as a revocation of 
the representative capacity of the private attorney, who had 
ceased the practice of law.  He was further advised that, 
under 38 C.F.R. § 20.1304, he could make a change in his 
representative, if he wished to do so.  In response, the 
veteran submitted a letter to the Board, dated in February 
2001, in which he indicated that his former attorney had 
died, and that he wished to go forward with his appeal.  He 
did not request designation of a new representative.

In March 2001, the Board remanded the present issue to the RO 
for additional evidentiary development.  The RO completed the 
requested development to the extent possible under the 
circumstances.  Thereafter, in March 2003, the RO issued a 
Supplemental Statement of the Case (SSOC) in which it 
continued to deny the veteran's claim of entitlement to 
service connection for diabetes mellitus.  The case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Service medical records do not reflect complaints of, or 
treatment for diabetes mellitus.

3.  A statement from Dr. J.M.R., dated in July 1998, notes 
that he had diagnosed the veteran with diabetes mellitus in 
February 1968, and prescribed insulin drug therapy.

3.  A medical record from Davis Hospital, dated in February 
1978, reflects that the veteran was then a diabetic patient.  

4.  A medical record from Davis Hospital, dated in August 
1983, reflects the veteran's continuing diagnosis of diabetes 
mellitus.

5.  There is no medical evidence showing that the diabetes 
mellitus was manifest to a compensable degree within one year 
after the veteran's separation from active military service.

6.  There is no medical evidence indicating that diabetes 
mellitus may be associated with the veteran's period of 
active military service.

7.  The preponderance of the evidence is against the 
veteran's claim that his diabetes mellitus is related to 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the March 1999 
Statement of the Case (SOC), the March 2001 Board Remand, the 
March 2003 Supplemantal Statement of the Case (SSOC), and 
associated correspondence issued since the veteran filed his 
claim, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
He was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence from the RO dated in March 
2002.  The RO also advised the veteran of the evidence 
obtained and considered in deciding his claim in the SSOC 
issued in March 2003.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing VCAA notification).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

A review of the veteran's service medical records reflects 
that, during an induction medical examination in September 
1965, there were no complaints or findings referable to 
diabetes mellitus.  The veteran's May 1967 service separation 
examination also  revealed no findings indicative of diabetes 
mellitus.  

In February 1998, the veteran submitted to the RO a VA Form 
21-526 (Veteran's Application for Compensation or Pension), 
in which he filed, inter alia, a claim seeking service 
connection for diabetes mellitus.

In August 1998, the veteran submitted medical records from 
Davis Hospital, dated from February 1978 to August 1983.  
These records noted findings and treatment for diabetes 
mellitus.  In particular, a February 1978 outpatient 
treatment record noted the veteran as being diabetic.  An 
August 1983 hospital summary noted that the veteran had 
suffered from diabetes mellitus since age 34 (he was 23 years 
of age when he left service).  The discharge diagnoses 
included diabetes mellitus, poorly controlled; and reactive 
depression.

In addition to the treatment records, the veteran also 
submitted a statement from a Dr. J.M.R., dated in July 1998.  
A letter from the veteran's representative noted that Dr. R's 
statement was the product of a long and laborious search on 
behalf of the veteran, in which it was discovered that the 
physician no longer had any of the veteran's records.  The 
statement reflected that Dr. R reportedly had diagnosed the 
veteran with diabetes in February 1968, and that he had 
prescribed the veteran insulin.

In September 1998, the RO received medical records from the 
VA Medical Center (VAMC) in Salisbury, dated from January 
1998 to July 1998.  These records noted the veteran's 
treatment for diabetes and depression.  The diagnosis 
included diabetes mellitus.  A January entry notes that the 
veteran was diabetic times 30 years.  In May, he was 
diagnosed with diabetes mellitus, poorly controlled.  

In November 1998, the veteran underwent a general medical 
examination for VA purposes.  He reported taking 30 units of 
insulin in the morning and 10 in the evening.  Following a 
clinical evaluation, the examiner's diagnosis included 
insulin-dependent diabetes mellitus.

Thereafter, the veteran submitted additional statements, 
which noted that his diabetes mellitus had been diagnosed 
within a year following service.  In particular, in a 
statement received by the Board in February 2001, the veteran 
reported that, in addition to Dr. R.'s records having been 
destroyed, the drug store where he bought his insulin had 
changed hands many times, and his prescription records were 
no longer available.

The RO obtained medical records from the VAMC in Salisbury, 
dated from November 1999 to July 2000.  These records noted 
the veteran's continuing treatment for diabetes and 
depression.  

III.  Legal analysis

Service connection may be granted if the evidence 
demonstrates that a current disability has resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable legal presumptions, if applicable.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
after the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including diabetes mellitus).

The veteran has contended that he currently has diabetes 
mellitus (which the medical evidence supports), and that such 
disorder manifested itself within one year of his separation 
from service.  Following a review of the record and 
applicable regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The medical evidence reflects a current diagnosis and 
treatment for diabetes mellitus.  However, there is no 
competent evidence showing that the diabetes was manifest to 
a compensable degree within one year of the veteran's 
separation from service in 1967.

Post-service medical evidence reflects a statement from a Dr. 
R, dated in July 1998, indicating that he did treat the 
veteran in February 1968, for diabetes mellitus.  Evidence 
reflects that, at the time of this statement, Dr. R was 
retired, and his files with respect to the veteran were, and 
are, unavailable, reportedly having been lost or destroyed.  
Subsequently, it was noted, in a March 1999 statement from 
the attorney then representing the veteran, that Dr. R had 
passed away.  Other than Dr. R's statement, the first 
documented instance of the veteran receiving treatment for 
diabetes mellitus following service occurred in August 1983, 
at Davis Hospital.  

As noted above, service connection may be granted for 
diabetes mellitus, if manifested to a compensable degree 
within one year following discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As noted 
above, Dr. R reportedly treated the veteran for diabetes 
mellitus within one year of the veteran's separation from 
service.  In this regard, the Board notes that Dr. R's 
statement, on its face, is not competent medical evidence 
which, by itself, would be sufficient to warrant granting the 
veteran's claim for service connection for diabetes mellitus.  
In this respect, there is no clinical evidence corroborating 
the statement, and there is an extensive time lapse between 
when the statement was written and when the treatment 
reportedly occurred.  In sum, there is no contemporaneous 
medical evidence showing that the veteran's present diabetes 
mellitus was manifest to a compensable degree within one year 
following the veteran's separation from service.  Thus, the 
presumption of service incurrence under 38 C.F.R. § 3.309(c) 
has not been established.  

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  In this instance, 
there is no showing of a diagnosis or treatment for diabetes 
mellitus in service.  In addition, even acknowledging the 
apparent sincerity of the statement from Dr. R, averring that 
he diagnosed the veteran with diabetes mellitus in early 
1968, the Board must take into account the fact that the 
statement was prepared more than 30 years after the alleged 
diagnosis, without any contemporaneous documentary 
underpinning.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (both 
cases discounting physician's statements as non-probative 
where they were made some 20 years after service, with no 
independent support in the record).  Thus, the Board finds no 
competent medical opinion of record relating any currently 
diagnosed diabetes mellitus to service.

Recognizing the enhanced scope of the duty to assist 
claimants embodied in the VCAA, above, the Board notes that 
any attempt to obtain an additional clarifying medical 
opinion or explanation from Dr. R could not now be 
accomplished, given his reported death.  Furthermore, a 
remand to obtain a VA medical opinion at this juncture, some 
35 years after the veteran separated from service, without 
any clinical evidence to support a diagnosis or treatment of 
diabetes mellitus in service or within one year of separation 
from service, is not warranted.  In this respect, any 
physician's statement would be predicated solely upon a 
history related by the veteran, and the Court of Appeals for 
Veterans Claims has held that such an opinion can be no 
better than the facts alleged by the lay veteran himself.  
See Elkins v. Brown, supra; Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).

The veteran has been very specific in asserting that he 
suffers from diabetes mellitus, and that it is related to 
service.  The Board very much appreciates the forthright 
statements submitted by the veteran.  While the Board does 
not doubt the sincerity of the veteran's contentions in this 
regard, any determination as to the existence of a disability 
and its medical causation must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's diabetes mellitus is related 
to active service.  It is clear that the resolution of issues 
requiring medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The Board accordingly finds that there is not an approximate 
balance of positive and negative evidence so as to invoke the 
reasonable-doubt/benefit-of-the doubt doctrine.  The 
preponderance of the evidence is against a finding that the 
veteran's current diabetes mellitus is directly related to 
his period of active service, or was manifested to a 
compensable degree within one year of his separation from 
service.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

